Citation Nr: 0802202	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-03 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include cysts and rashes, to include due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a migraine headache 
disorder, to include due to exposure to Agent Orange.

3.  Entitlement to service connection for hypertension, to 
include due to exposure to Agent Orange.

4.  Entitlement to service connection for an eye disorder, to 
include due to exposure to Agent Orange.

5.  Entitlement to service connection for neuropathy of the 
hands and feet, to include due to exposure to Agent Orange.

6.  Entitlement to service connection for tinnitus, to 
include due to exposure to Agent Orange.


7.  Entitlement to service connection for a temporomandibular 
joint disorder, to include due to exposure to Agent Orange.

8.  Entitlement to service connection for hyperlipidemia, to 
include due to exposure to Agent Orange.

9.  Entitlement to service connection for a lumbar disorder.

10.  Entitlement to service connection for a right shoulder 
disorder.

11.  Entitlement to service connection for external otitis.

12.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis and 
rhinitis.

13.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disorder.

14.  What evaluation is warranted for post-traumatic stress 
disorder from February 2, 2004?

15.  Entitlement to a rating in excess of 20 percent for left 
clavicle and scapula fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty from January 1967 
to September 1972.  His DD Form 214 reflects an additional 
one year and two months of additional active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004, May 2005, and October 2005 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The claims are currently under the jurisdiction 
of the RO in St. Petersburg, Florida.  

The Board remanded this case in January 2007 so that the 
veteran could be scheduled for a videoconference hearing to 
be conducted by a Veterans Law Judge.  He was notified by a 
July 2007 letter that his hearing was scheduled to take place 
on August 28, 2007.  The veteran failed to report for this 
scheduled hearing.  

In the September 2004 rating decision service connection was 
granted for PTSD.  As the veteran perfected an appeal to the 
initial rating assigned following the grant of service 
connection the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

Service connection was denied for external otitis in January 
1973.  The veteran was notified of this decision in February 
1973.  He expressed his disagreement with this decision in 
March 1973.  He also disagreed with other issues that were 
denied as part of the January 1973 rating decision.  The 
timely filing of a notice of disagreement initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  While a statement of the case was issued in 
April 1973, it did not address the matter of entitlement to 
service connection for external otitis.  38 C.F.R. § 19.26 
(2007).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This 
is true even though the RO, in March 2006, found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for external otitis.  

In February 2007, the veteran submitted to VA a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This matter is not developed or certified for appellate 
review.  Hence, it is referred to the RO for appropriate 
action.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran has a skin disorder which is related 
to his active military service, to include due to any in-
service Agent Orange exposure.  

2.  It is not clinically demonstrated that the veteran 
currently has a migraine headache disorder, a eye disorder, 
neuropathy of the hands and feet, tinnitus, temporomandibular 
joint disorder, hyperlipidemia, a lumbar disorder, or a right 
shoulder disorder; and there is no evidence that any of these 
disorders is related to his active duty service to include 
due to any in-service Agent Orange exposure.  

3.  The preponderance of the evidence of record is against 
showing that the veteran has hypertension which is either 
related to service, or that it was manifested to a 
compensable degree within one year following separation from 
active duty, or that it is due to any in-service Agent Orange 
exposure.  

4.  Service connection for sinusitis and rhinitis was denied 
in a January 1973 rating decision, which essentially found 
that sinusitis was shown at the time of the last examination 
and that rhinitis was a constitutional or developmental 
abnormality).  Thereafter a timely appeal was not perfected.

5.  The evidence added to the record since the January 1973 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for sinusitis and rhinitis, and does not 
raise a reasonable possibility of substantiating the claim.

6.  For the period from February 2, 2004, through June 14, 
2007, the veteran's PTSD was not manifested by symptoms which 
were reasonably shown to produce total occupational and near 
total social impairment.

7.  From June 15, 2007, symptoms of the veteran's PTSD are 
reasonably shown to produce total occupational and near total 
social impairment.  

8.  The veteran's left clavicle and scapula fracture 
residuals are not manifested by limitation of motion of his 
left arm (minor) to 25 degrees from his side.  


CONCLUSIONS OF LAW

1.  A skin disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A migraine headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

3.  Hypertension was not incurred in or aggravated by active 
service, and such a disorder may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

5.  Neuropathy of the hands and feet was not incurred in or 
aggravated by active service, and such a disorder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

7.  A temporomandibular joint disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

8.  Hyperlipidemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

9.  A  lumbar disorder was not incurred in or aggravated by 
active service, and lumbar arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

10.  A right shoulder disorder was not incurred in or 
aggravated by active service, and arthritis of the right 
shoulder may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309.

11.  The January 1973 rating decision denying entitlement to 
service connection for sinusitis and rhinitis is final.  38 
U.S.C.A. § 7105 (West 2002).

12.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis and rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

13.  For the period from February 2, 2004, to June 14, 2007, 
the veteran did not meet the criteria for a rating in excess 
of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2007).

14.  Resolving reasonable doubt in the veteran's favor, since 
June 15, 2007, the veteran has met the criteria for a 100 
percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411.

15.  The criteria for an evaluation in excess of 20 percent 
for left clavicle and scapula fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Codes 5299, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.   There is no issue as to 
providing an appropriate application form or completeness of 
the application.   VA notified the veteran in March and 
November 2004 and August 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  March 2006 correspondence 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the respective initial 
decisions, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence, to include at a 
hearing conducted by the undersigned.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Concerning the claim to reopen the issue of entitlement to 
service connection for sinusitis and rhinitis, the veteran 
was provided proper notice of the need to submit new and 
material evidence in an August 2005 letter, and essentially 
was provided, as part of the same, notice of the appropriate 
legal definition of new and material evidence.  The appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the RO looked at the bases 
for the denial in a prior decision, and, in so doing, 
sufficiently informed the veteran of the bases for the prior 
denial of his claim.  See August 2005 letter.  Accordingly, 
further development is not required.

In addressing each of the increased rating claims, the Board 
has considered the fact that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

Factual Background

Service medical records include a November 1965 enlistment 
examination which is completely negative for most of the 
instantly claimed disorders.  The veteran's blood pressure at 
that time was within normal limits.  Chronic sinusitis was 
diagnosed in March 1972.  Allergic rhinitis was also 
provisionally diagnosed in March 1972.  

A May 1969 X-ray report shows a comminuted fracture of the 
distal left clavicle and fracture of the scapula.  He 
complained of a foreign body in the left eye in May 1969; 
conjunctivitis was noted.  

The veteran's February 1972 separation examination report 
showed a reference to allergic rhinitis and chronic 
sinusitis.  Chronic sinusitis was again diagnosed in March 
1972.  The report of a medical examination in September 1972 
for the expiration of his term in service (ETS) shows that 
allergic rhinitis and chronic sinusitis were diagnosed.  The 
veteran's blood pressure in September 1972 was again within 
normal limits.  The service medical records are devoid of 
evidence of either complaints or diagnoses concerning a 
chronic skin disorder, headaches, a lumbar disorder, 
tinnitus, a temporomandibular joint disorder, a right 
shoulder disorder, psychiatric problems, hyperlipidema, and 
upper extremity neuropathy.  

The report of a November 1972 VA examination shows that the 
veteran complained of trouble with his sinuses.  Examination 
of the nose and sinuses showed no septal obstruction, no 
edema, and no pus.  Examination of both shoulders was 
negative.  No sinus disease was diagnosed.  The veteran 
indicated that he thought he injured his right shoulder in 
service, but not his left.  

A January 1973 rating decision denied service connection for, 
in pertinent part, sinusitis and allergic rhinitis.  The 
veteran was notified of this in February 1973, but he failed 
to perfect a timely appeal.  The January 1973 decision is 
therefore final.  

Service connection for a left shoulder disorder was granted 
as part of the January 1973 rating decision, and a zero 
percent rating was assigned effective from September 12, 
1972.  The veteran did not express disagreement with this 
decision.  

The veteran reopened his claim for service connection for 
PTSD on February 2, 2004.  

A March 2004 VA progress note shows that the veteran wore 
eyeglasses and complained of tinnitus.  He also reported 
being exposed to Agent Orange.  

An undated private diagnostic note, received by VA in June 
2004, shows that a physician had examined the veteran and 
diagnosed PTSD.  The veteran reported nightmares and 
intrusive thoughts, and that he was socially isolated.  

The report of a July 2004 VA PTSD examination shows that PTSD 
was diagnosed, and that a global assessment of functioning 
(GAF) score of 45 was included.  The veteran was reported to 
be employed on a full-time basis.  The veteran reported 
nightmares three to four times a week, and being isolated 
from people having no friends.  He noted that he slept four 
to six hours a night.  Examination revealed that the veteran 
established intermittent eye contact.  His speech was normal.  
His affect showed a labiality, and exhibited full affect.  
His mood was irritable.  His thought process was logical.  
The veteran had no suicidal nor homicidal ideations, and no 
auditory or visual hallucinations.  Insight and judgment were 
both described as good.  

A September 2004 rating decision granted service connection 
for PTSD; a 30 percent rating was assigned, effective from 
February 2, 2004.  The veteran perfected a timely appeal.  

The veteran submitted a claim to reopen the issue of 
entitlement to service connection for a sinus disorder in 
November 2004.  See VA Form 21-4138.  He later expressed his 
desire to reopen this claim in March and May 2005.  The May 
2005 statement (see VA Form 21-4138) alleged that his claimed 
allergic rhinitis and sinusitis was caused by exposure to 
Agent Orange while in Vietnam.  He also claimed that several 
other of his claimed disorders (eye problems, tinnitus, high 
blood pressure, high cholesterol, rashes and cysts, 
neuropathy, and temporomandibular joint disorder) were 
likewise caused by such exposure.  

The report of a May 2005 VA bones examination notes that the 
veteran's left shoulder and clavicle was examined.  The 
veteran was reported to be employed.  He complained of left 
shoulder pain with flexion and abduction.  He denied pain in 
the scapula and clavicle during motion testing.  No weakness, 
stiffness, swelling, heat, redness, drainage, instability, 
giving way, locking, or abnormal motion was noted.  Flare-ups 
only occurred on active flexion and active abduction of the 
left shoulder.  Range of motion testing showed left shoulder 
abduction to 57 degrees, limited by pain.  Internal rotation 
was to 73 degrees, and external rotation was to 15 degrees, 
both limited by glenohumeral pain.  Pronation and supination 
were both to 90 degrees without limitation or pain.  Left 
shoulder flexion was to 45 degrees and extension was to 40 
degrees.  Pain was elicited on flexion, and not on extension.  
Abduction was to 60 degrees, limited by pain.  Adduction was 
to 30 degrees, also with pain at the endpoint.  X-ray 
findings revealed a healed mid left clavicle fracture.  The 
diagnosis was residuals of left clavicle and scapula 
fracture, with chronic, painful flexion and abduction.  
Moderate functional impairment was reported.  

A May 2005 rating decision increased the rating assigned to 
the veteran's service-connected left clavicle and fracture 
residuals to 20 percent.  

An August 2005 VA progress note records that the veteran 
reported having chronic cyst formations on his back and 
thighs, which he treated himself.  He presently had one 
sebaceous cyst.  The veteran also reported a history of 
tinnitus times years.

A September 14, 2005 letter from the Norwich Vet Center notes 
the veteran's  report that he was recently terminated from 
his job.  The appellant stated his belief that PTSD precluded 
employment.  He also complained of consistent intrusive and 
recurring thoughts of Vietnam, trouble sleeping, feelings of 
anxiety and panic attacks, social isolation, avoidance, 
restricted affect, memory problems, trouble concentrating, 
and an exaggerated startle response.  No opinion regarding 
the veteran's ability to work was offered.

A February 2006 VA progress note indicated that high blood 
pressure findings were attributed to untreated hypertension.  

The report of a February 2006 VA mental disorders examination 
indicates that the veteran presented complaints of 
symptomatology similar to which he did at a July 2004 VA 
examination.  He complained of intrusive thoughts and 
distressing dreams but denied flashbacks.  The veteran also 
cited having restricted affect and of being socially 
isolated.  He also complained of sleep problems, and of being 
hypervigilent.  The veteran reported his symptoms had 
worsened after he lost his job in 2005, and that he was 
homeless.  Examination revealed that the veteran was fairly 
groomed and that his mood was dysphoric.  His affect was 
generally constricted.  He denied suicidal or homicidal 
thoughts.  Thought process was mostly logical, but at times 
tangential.  Insight and judgment was described as being poor 
to fair.  PTSD and alcohol abuse were diagnosed, and a GAF 
score of 44 was supplied.  The examiner commented that the 
veteran was socially isolated, and that it was not clear 
whether he was unable to manage some form of employment.  The 
examiner opined, however, that in his current state, the 
veteran would likely do poorly in any work or other type of 
social environment.  He added that clearly the veteran's 
alcohol use was exacerbating his current state.

The report of a February 2006 substance abuse VA psychiatric 
evaluation shows that the veteran complained of suffering 
from both high blood pressure and high cholesterol.  The 
veteran had fair hygiene, was oriented to time, place, and 
person; his mood was euthymic; and his affect was 
appropriate.  His speech was normal.  Memory was within 
normal limits.  Judgment and insight was fair.  The veteran 
reportedly was homeless and unemployed, and being treated for 
the first time for substance abuse.  A GAF score of 55 was 
supplied.  The diagnoses were alcohol dependence and rule out 
narcissistic personality disorder.  PTSD was not diagnosed.

A July 2006 rating decision increased to 70 percent the 
evaluation assigned PTSD, effective February 2, 2004.  

Also of record is a June 2007 VA mental health note.  The 
veteran reported alcohol abuse and dependence.  He complained 
of daily intrusive thoughts, difficulty sleeping, and 
nightmare.  He also reported a depressed mood and 
irritability, but denied suicidal or homicidal ideations.  
Examination showed the veteran to be poorly nourished.  His 
affect was appropriate but tearful, and his mood was 
depressed.  The veteran's speech was fluent and goal 
directed.  His thought process was grossly intact, and 
thought content was devoid of delusional material.  He denied 
hallucinations.  He denied suicidal and homicidal ideations 
and intentions.  Insight and judgment were fair.  Severe PTSD 
and chronic alcohol dependence were diagnosed.  A GAF score 
of 40 was provided.  The examining physician opined that the 
veteran should have been awarded a 100 percent rating for 
PTSD years ago.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain enumerated disorders, to include hypertension and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

As a Vietnam veteran who served in the Republic of Vietnam 
the veteran is presumed to have been exposed to a herbicide 
agent (to include Agent Orange) during active military 
service.  38 C.F.R. § 3.307.  While that regulation provides 
that certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied, the list of diseases 
does not include any of his claimed disorders.  See 38 C.F.R. 
§ 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
claimed disorders by presenting evidence which shows that it 
is at least as likely as not that the applicable disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
(Code) 9411.  See 38 C.F.R. § 4.130.  Under Code 9411, a 70 
percent rating is warranted if PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994) (DSM-IV).

The RO has rated the veteran's left shoulder (minor) 
disability as 20 percent disabling pursuant to 38 C.F.R. 
§§ 4.20, 4.71a, 5201.  Under 38 C.F.R. § 4.20 when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.
 
Under 38 C.F.R. § 4.71a, Code 5201, a limitation of minor arm 
motion to either shoulder level or midway between the side 
and shoulder level warrants a 20 percent rating.  A 30 
percent rating can be assigned where limitation of the minor 
arm is limited to 25 degrees from the side.  

VA's regulations indicate that handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record.  38 C.F.R. § 4.69.  The veteran indicated as part of 
a Report of Medical History completed at his November 1965 
enlistment examination that he was right handed.  

Under 38 C.F.R. § 4.71a, Code 5203, a 20 percent rating 
contemplates either a non-union of the clavicle or scapula 
with loose movement; or a dislocation of the clavicle or 
scapula.  This is the maximum rating assignable under Code 
5203.

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Analysis

Service Connection

Skin Disorder, to include Cysts and Rashes; Migraine Headache 
Disorder; High Blood Pressure; Eye Disorder; Neuropathy of 
the Hands and Feet; Tinnitus; Temporomandibular Joint 
Disorder; and Hyperlipidemia

Initially, the Board again observes that in May 2005 the 
veteran alleged that all of the above-cited eight disorders 
were the result of his having been exposed to Agent Orange in 
Vietnam.  

After reviewing the totality of the record, however, the 
Board finds that the preponderance of the evidence is against 
finding that any of these listed disorders are related to his 
military service, to include due to Agent Orange exposure.

As noted, the veteran's service medical records show that 
only conjunctivitis was diagnosed.  

The post-service medical records, in large part, deal 
primarily with the veteran's service-connected PTSD.  
Pertinent to the above-listed disorders, VA medical records 
are significantly sparse.  These records note the use of 
eyeglasses (March 2004), complaints of tinnitus (March 2004 
and August 2005), a sebaceous cyst (August 2005), and high 
blood pressure (February 2006).  While the veteran has 
alleged that these disorders are the result of Agent Orange 
exposure, none are listed among the presumptive disorders 
presumed to result from Agent Orange exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  While the veteran is 
not prohibited from presenting medical evidence establishing 
a nexus between his herbicide exposure and his alleged 
disabilities, Combee, he has not presented any competent 
evidence of such a relationship.  As such, service connection 
must be denied.

In reaching this decision the Board observes that the post-
service medical record fails to include mention of diagnoses 
of either migraine headaches, neuropathy of the hands and 
feet, eye disorder, temporomandibular joint disorder, or 
hyperlipidemia.  Further, as noted, there is no competent 
evidence linking any of these disorders to service.  In the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  Hickson; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability.  See 
March 2004 letter.  He has not submitted any evidence of a 
current diagnosis of either migraine headaches, eye disorder, 
temporomandibular joint disorder, or hyperlipidmia.  The 
threshold requirement for establishing entitlement to the 
benefit sought is not met.  Moreover, even assuming that the 
veteran actually had any of these disorders, there is no 
competent evidence linking such a disorder to service.  
Hence, these claims must be denied.

As concerning the claims for a skin disorder, high blood 
pressure, and tinnitus, while diagnoses of the first two are 
included as part of the post-service medical record, and 
while the veteran has complained of tinnitus on more than on 
occasion during this time, there is no competent evidence to 
bridge the gap of time between the veteran's 1972 service 
discharge and 2004 (the earliest time in which he is 
documented to have complained of one of these three 
disorders.  The evidence also shows a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of a skin disorder (2005) and hypertension 
(2006).  Given the length of time between the veteran's 
active duty and the post service diagnoses of these 
disorders, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.).

While the veteran may personally believe that his numerously 
claimed disorders for which he seeks service connection are 
related to service, because he is not shown to be trained in 
medicine he is not competent to offer an opinion requiring 
specialized knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against finding a 
link between either a skin disorder, hypertension, or 
tinnitus and the appellant's active duty service, entitlement 
to service connection for these disorders must be denied.

Lumbar Spine and Right Shoulder Disorders

After reviewing the evidentiary record, the Board finds that 
the preponderance of the evidence is against finding that 
either of these disorders is related to the veteran's 
military service.

As noted, neither disorder is shown to have existed during 
the veteran's military service.  Further, neither a lumbar 
spine nor a right shoulder disorder has been diagnosed 
following the veteran's 1972 service separation, and neither 
is currently shown.  Again, in the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection.  Hickson; Brammer.  The veteran was advised that 
to establish service connection for a claimed disability, he 
must show that he has such disability.  See March and 
November 2004 letters.  He has not submitted any competent 
medical evidence of a current disability affecting either the 
lumbar spine or right shoulder.  Hence, the threshold 
requirement for establishing entitlement to the benefit 
sought is not met.  Moreover, even assuming that the veteran 
actually had either of these disorders, there is no competent 
evidence linking such a disorder to service.  The claims are 
denied.

New and Material Evidence - Sinusitis and Rhinitis

In January 1973, the RO denied service connection for 
sinusitis and rhinitis.  The veteran was notified of his 
appellate rights in February 1973 but he did not perfect an 
appeal.  As such, the 1973 RO action is final.  38 U.S.C.A. 
§ 7105.  The claim may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.

In 1973, the RO denied service connection for sinusitis 
(determined to not have been found on last examination) and 
allergic rhinitis (determined to be a constitutional or 
developmental abnormality).  As such, for new evidence to be 
material in this matter, it would have to tend to show that 
the veteran either had chronic sinusitis due to service, or 
that, in effect, rhinitis was not a constitutional or 
developmental abnormality.  Unfortunately, in this case, the 
post-January 1973 evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection, and does not raise a 
reasonable possibility of substantiating the claim.

The evidence received since the January 1973 RO decision 
consists essentially of VA examination and treatment records.  
Accordingly, this evidence is new in the sense that it was 
not before the RO at the time of its 1973 decision.  However, 
as it relates to the instant claim the evidence simply is not 
material.  Review of these records fail to include either a 
diagnosis of either sinusitis or rhinitis, and there is no 
competent evidence linking either disorder to service.  
Therefore, regardless of the bases for the prior January 1973 
denial, as neither claimed disorder is currently manifested 
clinically, in the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  
Hickson; Brammer.  Thus, the evidence submitted subsequent to 
1973 is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Regarding the veteran's own assertions and testimony that 
sinusitis and rhinitis are somehow related to his military 
service, such statements are not competent evidence because 
he is not competent to offer a medical nexus requiring 
medical expertise.  Espiritu.  

In sum, while the evidence received since the January 1973 RO 
decision may be new, none is material, and the claim may not 
be reopened.

Increased Ratings

PTSD

After considering all of the evidence of record, including 
particularly the above-referenced 2004 VA PTSD examination 
and February 2006 VA psychiatric examination and evaluation 
reports, the Board finds that the veteran's PTSD did not 
warrant a rating in excess of 70 percent at any time from 
February 2, 2004, to June 14, 2007.  Notably, however, the 
Board finds that from June 15, 2007, effective the date of 
the VA examination report, a 100 percent rating is warranted.  

In this regard, between February 2, 2004, to June 14, 2007, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130 (Code 9411), and 
necessary for the assignment of a 100 percent rating had been 
met.  Of particular note, review of the 2004 VA PTSD 
examination report shows that the veteran was employed at 
that time.  Also, while a GAF score of 44 was provided as 
part of the February 2006 VA mental disorders examination, 
the evidence shows that the veteran was significantly 
impaired by his nonservice connected alcohol abuse, and 
personality disorder.  Indeed, one examiner did not even 
diagnose the veteran as having PTSD.  While a VA psychiatric 
evaluation dated in February 2006 noted that the veteran had 
reported to be homeless and unemployed, a GAF score of 55 was 
provided.  These medical findings preponderate against 
finding total occupational and social impairment due to PTSD.  

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.   GAF scores of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

As stated, the Board finds that a rating of 100 percent from 
June 15, 2007, is warranted.  While none of the specific 
symptoms listed in the criteria for a 100 percent rating has 
been identified in this case, the Court has held that the 
specified factors listed for each incremental rating are 
examples, rather than requirements for the rating, and that 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
light, on June 15, 2007, a VA psychiatrist, after examining 
the veteran, opined that the appellant should be awarded a 
100 percent rating for his PTSD.  He also supplied a GAF 
score of 40.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The Board acknowledges that the VA psychiatrist on June 15, 
2007, essentially indicated that the 100 percent rating 
should have been awarded "years ago."  The opining 
physician, however, is not shown to have had an opportunity 
to have reviewed the veteran's medical record, making this 
opinion somewhat lacking in probative value because it fails 
to explain away evidence that preponderates against a higher 
rating for PTSD prior to June 15, 2007.  A medical opinion 
based solely on history supplied by the veteran that is 
unsupported by the medical evidence is lacking in probative 
value.  Black v. Brown, 5 Vet. App. 177 (1993). 

Nevertheless, the June 15, 2007, opinion in light of the 
assigned GAF score of 40, and after resolving reasonable 
doubt in the veteran's favor, shows that the appellant has 
psychiatric impairment due to PTSD equivalent to that 
required for a schedular 100 percent rating.  Accordingly, a 
100 percent rating is warranted for PTSD from June 15, 2007.  

Left Clavicle and Scapula Fracture Residuals

The medical evidence shows the veteran's left clavicle and 
scapula fracture residuals are manifested by complaints of 
pain.  The appellant is currently rated under 38 C.F.R. § 
4.71a, Code 5201.

After consideration of all the evidence it is found that the 
evidence preponderates against finding that the veteran's 
left shoulder disability warrants a greater evaluation rating 
than the 20 percent currently assigned.  In this regard, the 
Board notes that, as shown as part of the VA bones 
examination conducted in May 2005, range of motion testing 
accomplished at this time clearly did not show that the 
veteran had limitation of left arm motion limited to 25 
degrees from his side.  As such, the veteran does not meet 
the scheduler requirements for an increased evaluation.  See 
Code 5201.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as they were interpreted in DeLuca, these 
regulations have been considered; however they would not 
result in a higher evaluation for the veteran in this case.  
In this regard, the veteran is receiving the appropriate 
schedular evaluation, even considering his complaints of 
pain.  It is well to note that there is no evidence that left 
shoulder pain causes disuse muscle atrophy, excess 
fatigability, or incoordination that would warrant an 
increased evaluation under the DeLuca doctrine.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, except as noted otherwise, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin disorder is denied.  

Service connection for a migraine headache disorder is 
denied.  

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.  

Service connection for neuropathy is denied.  

Service connection for tinnitus is denied.  

Service connection for a temporomandibular disorder is 
denied.  

Service connection for hyperlipidemia is denied.  

Service connection for a lumbar disorder is denied.  

Service connection for a right shoulder disorder is denied.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for sinusitis 
and rhinitis.

A rating in excess of 70 percent for PTSD from February 2, 
2004, and June 14, 2007, is denied.  

From June 15, 2007, a 100 percent schedular rating is granted 
for PTSD, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 20 percent for left 
clavicle and scapula fracture residuals is denied.


REMAND

As noted above, the veteran has filed a notice of 
disagreement with the originating agency's January 1973 
rating decision, which, in pertinent part, denied service 
connection for external otitis.  As the veteran has not been 
provided a statement of the case in response to the notice of 
disagreement, a remand is required for the issuance of a 
statement of the case on this issue.  Manlincon.

Concerning the claim to reopen the issue of entitlement to 
service connection for a bilateral knee disorder, an 
unappealed January 1973 rating decision denied service 
connection for a knee disorder (described as bilateral 
chondromalacia), essentially based on a finding that the 
veteran did not have such a disorder.  The veteran submitted 
a notice of disagreement to this claim in March 1973, and a 
statement of the case was issued in April 1973.  A timely 
substantive appeal, however, did not follow.  The January 
1973 rating decision is therefore final.  38 U.S.C.A. § 7105.

In February 2004, the veteran sought to reopen the claim.  In 
the above-mentioned March 2004 correspondence, the veteran 
was advised that his claim for service connection for a 
bilateral knee had been previously denied in 1973, and that 
new and material evidence was required to reopen the claim.  
He was not, however, advised of what type of evidence would 
be new material.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims held that in a claim to reopen a previously finally 
denied claim, for notice under the Veterans Claims Assistance 
Act of 2000 to be proper, it must include, with some degree 
of specificity, notice of what type of evidence would be new 
and material, i.e., suffice to reopen the claim.  Here, the 
veteran has not been provided the type of notice required by 
Kent.  Thus, the Board must remand this matter for proper 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
external otitis.  They should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the veteran perfects an appeal with 
respect to this matter, the RO should 
ensure that any indicated development is 
completed before the case is returned to 
the Board.

2.  The RO should provide the veteran the 
notice required in a claim to reopen.  
Kent.  The notice must specifically 
include the definition of new and 
material evidence, and specific notice as 
to what type of evidence would be 
considered new and material.  Since the 
January 1973 rating decision which denied 
service connection for a bilateral knee 
disorder was based essentially on finding 
that the veteran had no such disorder, 
the notice should specify that for 
evidence to be considered new and 
material, the evidence would have to 
include competent evidence that he 
currently has a right and/or left knee 
disorder.  The veteran and his 
representative should have the 
opportunity to respond.  The RO should 
arrange for any further development 
suggested by his response.

3.  The RO should then readjudicate the 
claims.  The claim concerning entitlement 
to service connection for external otitis 
should only be certified to the Board if 
the appellant perfects an appeal.  If one 
or both continues to be denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


